Title: From George Washington to John Beatty, 23 September 1779
From: Washington, George
To: Beatty, John


        
          Sir
          Head Quarters West Point Sepr 23d 1779
        
        I have received your report dated the 22d of your transactions with Mr Loring on the subject of exchanges.
        Mr Lorings answer to your first proposition revives the old question of a composition of privates for officers which has been so repeatedly and so fruitlessly agitated—and which can now only tend to embarrass

the relief of the prisoners on both sides—It seems that the more we do to remove the obsta⟨cles in⟩ the way of exchanges, the more solicitous the enemy are to contrive new ones and revive the old—as if they expected at length to fatigue us into compliance with their unreasonable demands. I know not with what face of justice or decency they can depart whenever it suits a particular interest from all those principles which have been agreed upon between us and have uniformly governed our exchanges. The only established rule of exchange hitherto has been officer for officer of equal rank and soldier for soldier. The settled disinclination of the enemy to fixing general and permanent rules adequate to all the cases of captivity have obliged us to content ourselves with partial and particular exchanges; and from everything that has appeared, their ideas are so remote from ours, that ⟨the⟩re is little reason to expect any future negotiation would be attended with more success than the past, or that we should ever be able to unite in a Tariff, which would have no other object than the relief of prisoners on terms of equal advantage—While this continues a secondary motive with the enemy & the augmentation of their force by a large accession of privates the ruling one, nothing of that kind can be expected. If we therefore renounce particular exchanges, on the former plan, the prisoners will have no other prospect before them than that of hopeless captivity⟨.⟩ I would wish you in your answer to Mr Loring to represent these things to him in a decent but pointed manner, to make him sensible of the inconsistency of his conduct and the ill-consequences it must produce; informing him at the same time that we will not hereafter make any exchanges whatsoever unless they extend to officers & privates indiscriminately on the footing which has hereto⟨fore⟩ obtained—The instructions I have already given you on the subject of composition are not to be exceeded; and I would wish the question of privates for officers to be avoided as I am certain, from the unreasonableness of the enemy on this head ⟨it⟩ can answer no other purpose, than ⟨to⟩ perplex and impede the business—⟨If⟩ in treating of a Tariff, Mr Loring persists in pressing Conways cartel as ⟨a⟩ model, he can be very justly told ⟨that⟩ the circumstances of the parties in the present war differ much from those of France and England at the time of that treaty—and that these are the only proper standard by which to regulate our agreements.
        You will insist on your second proposition; informing the enemy that this mode is not with reference to their wishes; but to discourage the practice of breaking paroles and establish a distinction between the violators and the scrupulous observers—That their interest can be no way affected by it and consequently they can have no reasonable objection.
        
        To the third answer, you will explicitly inform them that I have nothing to do with those persons not military prisoners who have broken their paroles, either to exchange or return them—That I do not consider them as proper subjects of military capture in the first instance nor hold my self bound to restore them to a state of captivity in which they were first placed contrary to the usages of nations.
        Col. Webbs exchange by composition we cannot claim as a matter of right; but I wish every method in our power to be taken to induce the enemy to consent to it—The pretext of not being willing to continue partial exchanges is forced and ridiculous the more as there are such recent instances in the cases of Edmonson & Featherstone; You must plead the constant practice heretofore—the generous treatment shown to the prisoners taken in the Eagle—the obligation in point of honor and justice upon the enemy to return an equivalent—the proposals they themselves have made at different times for particular exchanges by composition: You will observe to them that the Gentlemen taken in the Eagle are not under a parole but absolutely released and at liberty to act—That by an authentic act of their Consul at Corunna they have incurred a debt which they cannot without a flagrant breach of faith refuse to pay—That the exchange so far as it depends on us is already made and that they have no choice but to make a return. You will demand an explanation of what they mean by “the former principle”—whether it is that the⟨y⟩ are ready to return an equal number of equal ranks—on the former principle of equali⟨ty⟩ of rank or whether they refuse to make a return for these unless ⟨the⟩ terms of their first proposition ⟨are⟩ complied with.
        After you have pre⟨pared⟩ your answer in the spirit of these inst⟨ructions,⟩ you will let me have a view of it.
      